Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12th, 2021 has been entered.

Response to Amendment
The Amendment filed November 12th, 2021 has been entered. Claims 1-4, 9-10, and 13-20 remain pending in the application. Applicant’s amendments to the claims have overcome all 35 U.S.C. 112 rejections and some of the 35 U.S.C. 102 rejections (see below for details). However, all other rejections have not been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 has recently been amended to remove “a pyrazole structure” and “a sulfide structure” from the list of options for the required photodegradable structures. However, Formula (1-5) of claim 20 contains pyrazole structures and sulfide structures, and no other structures listed in claim 1. For this reason, Claim 20 (specifically the option of Formula (1-5)) now fails to meet all the limitations of the claim upon which it is dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al. (U.S. 4,442,196), hereinafter Iwaki.
Regarding claim 1, Iwaki teaches a photocurable composition (exemplified compounds (1), (2), (3), (4), (7), and (8); Col. 16, Table 1) comprising: at least one compound having an azide structure ( compounds 1-4 , 7, and 8; Cols. 3-8); a hydrocarbon structure which is in the structure of the at least one compound (many, Ex: phenol group; see compound 1 in Cols. 3-4); and a solvent (Ethyl cellosolve; Col. 16, Table 1).
Regarding claim 4, Iwaki further teaches that the hydrocarbon structure (many, Ex: phenol group; see compound 1 in Cols. 3-4) is an unsaturated, cyclic hydrocarbon group having a carbon atom number of 6.
 	Regarding claim 10, Iwaki further teaches that a content of the at least one compound is 30 to 100% by mass relative to the mass of solid content of the photocurable composition (100%; see Col. 16, Lines 11-14).
	Regarding claim 13, Iwaki further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate (Col. 16, Lines 11-16); and (ii) exposing the applied photocurable composition to light (Col. 16, Line 25).

Claim 1, 4, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (U.S. 3,852,256), hereinafter Parker.
Regarding claim 1, Parker teaches a photocurable composition (Example 22; Col. 21) comprising: at least one compound (Example 12, Col. 21 and Col. 18; p-azidobenzoyloxyhydroxypropyl, Col. 18 line 31) having an azide structure; a hydrocarbon structure which is in the structure of the at least one compound (propyl group; Col. 18, line 31); and a solvent (methyl ethyl ketone and ethylene glycol monoethyl ether acetate; Col 21, Lines 41-42).
Regarding claim 4, Parker further teaches that the hydrocarbon structure (propyl group; Col. 18, line 31) is a saturated, linear hydrocarbon group having a carbon atom number of 3.
Regarding claim 9, Parker further teaches that the at least one compound (Example 12; Col. 18) is a compound obtained by an addition reaction of a carboxylic acid compound (p-azidobenzoic acid; Col. 18, Line 19) with an epoxy compound (polyglycidal methacrylate; Col. 18, Line 19).
Regarding claim 10, Parker further teaches that a content of the at least one compound (Example 12; Col. 21, line 40) is 30 to 100% by mass relative to the mass of solid content of the photocurable composition (91%; solid content is the 2% by weight of Example 12 and the 0.2% by weight of Michler's ketone; 2%/(2%+0.2%) = 0.91; Col. 21, Lines 39-43).
Regarding claim 13, Parker further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according .

Claims 1, 4, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (IPCOM000230168D), hereinafter Martin.
Regarding claim 1, Martin teaches a photocurable composition (Formulations A, C, D, and E; Page 6, Lines 20-40) comprising: at least one compound (Compound 18 and Compound 19; Page 7, line 1) having an azide structure and a hydrocarbon structure (many, Ex: benzyl group; see formulae 18 and 19; Page 7, line 1); and a solvent (butyl acetate; Page 6, Line 24).
Regarding claim 4, Martin further teaches that the hydrocarbon structure (substituted benzene ring; Compounds 18 and 19, Page 7) is an unsaturated, cyclic hydrocarbon having a carbon atom number of 6.
Regarding claim 13, Martin further teaches (Page 7, Lines 16-19) a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate; and (ii) exposing the applied photocurable composition to light.
Regarding claim 16, Martin further teaches that an exposure dose of the exposure light in the step (ii) is 300 mJ/cm2.

Claims 1-4, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenackers et al. (EP 2916171 B1), hereinafter Steenackers. US equivalent U.S. 2017/0075223 A1 is used for paragraph citations.
claims 1-3, Steenackers teaches a photocurable composition (PP-09 and PP-10; [0139], Table 9) comprising: at least one compound (Binder-01, [0139] Table 1; Formula (VI), [0031]) having a combination of a tetrazole structure (Formula (VI), [0031]), a thiol structure (Formula (VI), [0031]), and a hydrocarbon structure (R1, R2, and R3; Formula (VI), [0031]); and a solvent (MEK and Dowanol; [0139]).
Regarding claim 4, Steenackers further teaches that the hydrocarbon structure (R1; [0031]) is a saturated linear hydrocarbon group having a carbon atom number of 1-5 (methyl, ethyl, propyl, butyl, or pentyl; [0031]).
Regarding claim 13, Steenackers further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate ([0137]); and (ii) exposing the applied photocurable composition to light ([0138]).
Regarding claim 14, Steenackers further teaches, after step (i), a step (ia) of heating the applied photocurable composition at 120 degrees C for 1 minute ([0137]).
Regarding claim 16, Steenackers further teaches that an exposure dose of the exposure light in the step (ii) is 70 to 130 mJ/cm2.

Claims 1, 4, 9-10, and 13-16are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al. (U.S. 2019/0079397 A1), hereinafter Endo.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be 
Regarding claim 1, Endo teaches a photocurable composition (Preparation Example 22; [0225]) comprising: at least one compound (E-20; [0193] and [0142]) having an azide structure and a hydrocarbon structure (many, Ex: naphthalene structure; E-20, [0142]); and a solvent (propylene glycol monomethyl ether, [0225]).
Regarding claim 4, Endo further teaches that the hydrocarbon structure (naphthalene structure; E-20, [0142]) is an unsaturated, cyclic hydrocarbon group having a carbon atom number of 10.
Regarding claim 9, Endo further teaches that the at least one compound (E-20, [0193]) is a compound obtained by an addition reaction of a carboxylic acid compound (p-azidobenzoic acid; [0193]) with an epoxy compound ([0193]).
Regarding claim 10, Endo further teaches that a content of the at least one compound (Synthesis Example 22; [0225]) is 30 to 100% by mass relative to the mass of solid content of the photocurable composition (>99%, [0225]; solid 
Regarding claim 13, Endo further teaches a method for producing a coated substrate comprising steps of: (i) applying the photocurable composition according to claim 1 to a substrate ([0239]); and (ii) exposing the applied photocurable composition to light ([0240]).
Regarding claim 14, Endo further teaches, after step (i), a step (ia) of heating the applied photocurable composition at 100 degrees C for 1 minute ([0239]).
Regarding claim 15, Endo further teaches that the exposure light in the step (ii) has a wavelength of 172 nm ([0240]).
Regarding claim 16, Endo further teaches that the exposure dose of the exposure light in the step (ii) is 500 mJ/cm2 ([0240]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17-19 are rejected under 35 U.S.C. 103 as being obvious over Endo et al. (U.S. 2019/0079397 A1), hereinafter Endo.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 17-19, Endo does not specifically teach the use of the composition (Preparation Example 22) containing the compound (E-20) in the methods of the instant claims. However, Endo does teaches the use of general compound (E) having the partial structure of Formula (1-8) (see claim 1 of Endo) in the methods of the instant claims (see Claims 20, 22, 24, 29, and 31 of Endo), and E-20 is an explicit example of the general compound (E) ([0141]).
.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 4, 9, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-35 of copending Application No. 16/083869 (Reference: U.S. 2019/0079397 A1, Endo et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because, in claim 1 of Endo et al., Formula (1-8) comprises an azide structure and a hydrocarbon structure, and is a choice for a partial structure for the compound in the photocurable stepped substrate coating composition and if chosen from the formulas claimed in claim 1 of Endo et al, would cause the methods and compositions set forth in claims 1-35 of Endo et al. to anticipate the instant claims. Thus, as Formula (1-8) is an explicit example set forth as part of a finite list in claim 1 of Endo et al., the species of an azide photodegradable nitrogen-containing structure of the applicant’s invention is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed November 12, 2021, with respect to the rejections under 35 U.S.C. 102 as anticipated by JP 763 and JP 081  have been fully considered and are persuasive.  The specific rejections of claims 1-4, 10, 13, 14, and 16 over these references have been withdrawn. However, Applicant’s arguments with respect the rejections under 35 U.S.C. 102 and 103 over Iwaki, Parker, Martin, “EP 611”/Steenackers, and Endo are not persuasive. For 
Applicant argues that all aforementioned references fail to teach the features of the newly amended claim 1, which notably removes the options of pyrazole and sulfide. JP 763 and JP 081 each only teach those two options, and so no longer anticipate the instant claims. However, Iwaki, Parker, Martin and Endo teach an azide structure, and “EP 611”/Steenackers teaches a tetrazole structure and a thiol structure, and so their respective rejections are unaffected by the most recent amendment.

Applicant requests that the rejection for obviousness-type double patenting over Endo et al. be held in abeyance as Endo is still pending. However, Examiner directs Applicant to MPEP (I)(B)(1) for policies regarding Provisional Nonstatutory Double Patenting Rejections:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737    
12/04/2021